Title: To Benjamin Franklin from J. Rocquette, T. A. Elsevier & P. Th. Rocquette, 24 May 1779
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: Franklin, Benjamin



Monsieúr!
Rotterdam 24 May 1779.
Nous nous empressons à vous acheminer un paquet que nous avons reçu aujourdhui pour vos Graces par un navire arrivé de St. Eustache, nous L’adressons par precaution a nos Amis Messieurs Vandenyver freres et Co. a Paris, qui vous la fairont tenir, comme on nous recommande ce paquet très particulierement nous vous prions de vouloir bien nous faire L’amitié de nous en accuser la reception pour notre Satisfaction.

Permettez nous de nous prevaloir de cette occasion pour vous prier de nous faire le plaisir, de nous marquer ou nous pourrions negocier le plus avantageusement Les Bank notes des Provinces unies de L’Amerique en datte du 8 fevrier de cette annêe pble. au 8 fevr. de L’année 1782. avec L’interet à raison de 6 per Cent, & à quel Cours ce papier est negociable. Nous en avons en portefeuille pour vint mille Dollars.
En attendant de vos nouvelles, & après vous avoir Reiterê en toutte occasion L’offre de nos plus devoues Services, nous avons L’honeur d’etre avec La consideration La plus Respectueuse, Monsieúr: Vos tres humbles & três obeissants Serviteurs
J. Rocqúette T: A: Elsevier, & FRERES Rocqúette


P.S. Veuillez aussi avoir La bonté de nous dire Si les Interets des Bank notes des Etats de L’Amerique Se payent annuellement & dans ce Cas ou on peut recevoir ces Interets.—
Si vous avez quelques Effets, ou Lettres a faire passer a L’Amerique par voye de nos Isles, Laquelle nous paroit la plus Sure dans Les Circonstances actuelles: nous nous estimerons heureux d’etre Employez a vottre Service
Lesdits
Monsieur Benjamin Franklin. Ministre Plenipotentiaire des Etats unis de L’Amerique à Paris

 
Notation: J. Rocquette/: A Elsevier et freres Rocquette. Amsterdam 24e. may 1779.
